Citation Nr: 1423097	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic sinus disability, including rhinitis, to include as secondary to service-connected nasal deformity with scar on bridge of nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from March 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (VA) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) and a Board videoconference hearing.  The DRO hearing request was cancelled by the Veteran in January 2011 and he testified at a Board videoconference hearing in April 2012.  This case was previously before the Board and was remanded in June 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new remand is necessary to ensure compliance with the development requested by the Board's June 2012 remand.  In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran was afforded a VA examination in connection with the Board's June 2012 remand, the opinions obtained are not fully responsive to the Board's specific remand instructions.

The Board instructed that the examiner clearly discuss whether a diagnosis of chronic sinus disability, to include allergic rhinitis, is warranted; address the contrary medical evidence in this regard; and provide opinions as to whether it is at least as likely as not that such chronic sinus disability, including allergic rhinitis, is (1) causally related to service, (2) proximately due to or caused by the Veteran's service-connected nasal deformity with scar on bridge of nose or (3) has been aggravated by the Veteran's service-connected nasal deformity with scar on bridge of nose.  

Review of the record shows that the Veteran underwent VA examination in August 2012; however, it is inadequate for rating purposes.  Although the examiner opined that it is less likely than not that the Veteran's current nasal symptoms are due to his nasal injury sustained in the military; the examination report is unresponsive to the other opinions requested by the Board.  Specifically, the examiner did not discuss whether a diagnosis of chronic sinus disability, to include allergic rhinitis, is warranted; address the conflicting medical opinion evidence or record; or opine as to whether a current sinus disability, if any, is caused or aggravated by the Veteran's service-connected nasal deformity with scar on bridge of nose.  Accordingly, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination (if possible, by an examiner who has not previously examined him) to determine the nature, extent and etiology of any chronic sinus disability, including allergic rhinitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished. 

The examiner should clearly discuss whether a diagnosis of chronic sinus disability, to include allergic rhinitis, is warranted.  The examiner should address the contrary medical evidence in this regard. 

If the examiner finds that a diagnosis of chronic sinus disability, to include rhinitis, is warranted, then the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, is proximately due to or caused by the Veteran's service-connected nasal deformity with scar on bridge of nose?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that such chronic sinus disability, including allergic rhinitis, has been aggravated by the Veteran's service-connected nasal deformity with scar on bridge of nose?

Detailed reasons for all opinions expressed should be provided.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for a chronic sinus disability, including rhinitis, to include as secondary to service-connected nasal deformity with scar on bridge of nose.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



